Citation Nr: 0420057	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-10 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pes planus, for 
accrued benefits purposes.   
 
2.  Entitlement to a clothing allowance, for accrued benefits 
purposes.   
 
3.  Entitlement to an increase in a 10 percent rating for 
hepatitis, for accrued benefits purposes.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1969.  He died in May 2000 and the appellant is his 
widow.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from June 2000 and May 2001 RO decisions.  
The June 2000 RO decision, in pertinent part, granted service 
connection for the cause of the veteran's death.  The May 
2001 RO decision, in pertinent part, denied the appellant's 
claims for accrued benefits.  In March 2003, the appellant 
testified at a Travel Board hearing at the RO.  Based on the 
appellant's financial situation, this case has been advanced 
on the Board's docket.  

In a June 2003 decision, the Board granted service connection 
for bilateral tinnitus, for accrued benefits purposes.  The 
Board denied the appellant's claims for entitlement to an 
earlier effective date for an award of additional special 
monthly compensation benefits payable under the provisions of 
38 U.S.C.A. § 1114(l), (o), (r), (s), for accrued benefits 
purposes, and for entitlement to a specially adapted housing 
grant, for accrued benefits purposes.  The Board remanded the 
remaining issues of entitlement to service connection for 
residuals of a head injury, to include nose bleeds and 
headaches, for accrued benefits purposes; entitlement to 
service connection for pes planus, for accrued benefits 
purposes; entitlement to an increase in a 10 percent rating 
for hepatitis, for accrued benefits purposes; and entitlement 
to a clothing allowance, for accrued benefits purposes; to 
the RO for further development.  The Board also denied the 
appellant's claim for entitlement to Veterans' Mortgage Life 
Insurance in a separate June 2003 decision.  

An April 2004 RO decision granted entitlement to service 
connection for residuals of a head injury, to include 
nosebleeds.  Therefore, such issue is no longer before the 
Board.  

The present Board decision addresses the issues of 
entitlement to service connection for pes planus, for accrued 
benefits purposes, and entitlement to an increase in a 10 
percent rating for hepatitis, for accrued benefits purposes.  
The issue of entitlement to a clothing allowance, for accrued 
benefits purposes, is the subject of the remand at the end of 
the decision.  


FINDINGS OF FACT

1.  At the time of the veteran's death he had claims pending 
for service connection for pes planus and for an increased 
rating for hepatitis.  

2.  Evidence on file at the time of the veteran's death shows 
that pes planus was chronic during service, and it was not 
caused by any incident of service.  

3.  Evidence on file at the time of the veteran's death shows 
that his service-connected hepatitis was manifested by no 
more than demonstrable liver damage with mild 
gastrointestinal disturbance.  


CONCLUSIONS OF LAW

1.  Pes planus, for accrued benefits purposes, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5121 (West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2003).  

2.  The criteria for rating in excess of 10 percent for 
hepatitis, for accrued benefits purposes, have not been met.  
38 U.S.C.A. §§ 1155, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 
4.114, Diagnostic Code 7345 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from November 
1966 to December 1969.  His service medical records indicate 
that he was hospitalized in January 1969 with a diagnosis of 
hepatitis, infections.  The veteran was hospitalized again in 
February 1969.  The diagnosis, at that time, was infectious 
hepatitis, relapse, mild.  An August 1969 consultation report 
noted that the veteran was sent to podiatry for painful pes 
planus and an evaluation of the need for arch supports.  The 
provisional diagnosis was painful pes planus.  However, there 
is no record that the veteran was ever examined and there is 
no actual diagnosis of pes planus.  On a medical history form 
at the time of the November 1969 separation examination, the 
veteran checked that he had foot trouble.  The reviewing 
examiner noted that the veteran had tinea pedis.  There was 
also a notation that the veteran had hepatitis in November 
1968 and April 1969.  The objective November 1969 separation 
examination report included notations that the veteran's feet 
and his abdomen and viscera were normal.  

The veteran underwent a VA general medical examination in 
March 1970.  The diagnosis was residuals of hepatitis, 
infectious.  There was no reference to pes planus.  

In April 1970, the RO granted service connection and a 10 
percent rating for hepatitis (residuals of infectious 
hepatitis).  

VA treatment records dated in March 1970 show treatment for 
other disorders.  

The veteran underwent a VA examination in February 1971.  The 
diagnoses were infectious hepatitis and malarial fever, 
history of, rule out residuals.  

In April 1971, the RO reduced the rating for the veteran's 
service-connected hepatitis from 10 percent to noncompensable 
(0 percent).  

VA treatment records dated from February 1990 to September 
1994 reflect treatment for several disorders.  A February 
1990 entry indicated an assessment which included rule out 
chronic hepatitis.  

In November 1994, the veteran filed claims for service 
connection for pes planus and for an increased rating for his 
service-connected hepatitis.  

VA treatment records dated from November 1994 to April 1995, 
including examination reports, show treatment for several 
disorders.  

In June 1995, the RO denied service connection for pes planus 
and denied an increased (compensable) rating for the 
veteran's service-connected hepatitis.  

VA treatment records dated from June 1995 to April 1996 
indicate that the veteran was treated for multiple disorders 
including liver problems.  A March 1995 hospital discharge 
summary related diagnoses including history of chronic 
hepatitis.  A June 1995 treatment entry noted that the 
veteran's abdomen was flat and soft and that his liver was 
palpable.  It was noted that the veteran had slight right 
upper quadrant tenderness.  The assessment included increased 
liver enzymes with history of hepatitis B.  A January 1996 
entry noted that the veteran had increased liver enzymes and 
that he was positive for the hepatitis C antibody.  Another 
January 1996 entry referred to a past medical history which 
included hepatitis B.  The examiner indicated that the 
veteran had increased liver function tests after taking 
medication, so it was stopped.  The assessment included a 
reference to probable chronic active hepatitis.  

The veteran underwent a VA alimentary appendages examination 
in April 1996.  It was noted that he had a history of 
jaundice and that he was diagnosed to have a hepatitis B 
infection while he was in the Army.  The examiner reported 
that there was no abdominal discomfort.  It was noted that 
the veteran was able to tolerate food and that he had no 
nausea, vomiting, abdominal pain, anorexia, or body malaise.  
The examiner indicated that the veteran's weight was 
generally stable and that his abdomen was soft and non-
tender.  The examiner stated that the veteran's liver was not 
enlarged, that it was non-tender, and that bowel sounds were 
present.  It was noted that the veteran ambulated very well.  
The diagnoses included history of jaundice and hepatitis B 
infection in 1969 with residual normal liver function tests.  

At a July 1996 RO hearing, the veteran testified that when he 
came back from Vietnam, he was told he had flat feet.  He 
stated that he had flat feet even prior to going to Vietnam.  
The veteran indicated that he was given special arches for 
his boots.  He noted that he did not know if he mentioned 
that he had flat feet at his separation examination, but that 
he was wearing arch supports at the time of this exit from 
service.  The veteran reported that he had jaundice during 
service and that he was hospitalized.  He stated that, 
presently, his liver was constantly inflamed and that they 
could not seem to get a hold on his high liver enzymes.  The 
veteran stated that he lived with the constant fear that his 
liver would fail.  He indicated that he had undergone liver 
functions studies.  His wife reported that because of the 
veteran's liver damage, he was not able to take all the 
medications that could help him with other conditions.  

The veteran underwent a VA general medical examination in 
August 1996.  It was noted that he had a history of a 
hepatitis B infection which was diagnosed in 1968.  The 
veteran reported that he was feeling all right with no body 
weakness and no jaundice.  The examiner reported that the 
veteran's liver was enlarged and that his abdomen was flat 
and soft with no tenderness.  It was noted that the bowel 
sounds were normal and that there was no organomegaly.  The 
examiner also noted that the veteran had a history of a foot 
condition.  The examiner stated that the veteran was able to 
ambulate well and move all extremities without weakness.  The 
diagnoses included history of hepatitis B infection.  

The veteran also underwent a VA podiatry examination in 
August 1996.  He reported that he had flat feet and that he 
had them all of his life.  The veteran reported that he had 
aches, pain, soreness, and tenderness in his feet.  He stated 
that prolonged standing and walking would aggravate his 
condition and that he had not undergone surgery.  It was 
noted that he did wear arch supports.  The examiner reported 
that examination of the veteran's feet showed lost arches and 
that the veteran did have flat feet.  The examiner stated 
that the veteran's heels were not in valgus and that he was 
able to raise onto his toes and heels as well as squat.  
There was no other swelling or deformity of the feet which 
could be identified.  The diagnosis was bilateral pes planus.  
An August 1996 radiological report, as to both feet, related 
an impression of mild hallux valgus deformity of the first 
metatarsal of both feet.  

In September 1996, the RO, in pertinent part, increased the 
rating for the veteran's service-connected hepatitis to 10 
percent.  

Records from the Social Security Administration indicate that 
the veteran was receiving disability compensation.  

VA treatment records dated from December 1997 to December 
1999 refer to continued treatment for disorders including 
liver problems.   A December 1997 treatment entry noted that 
the veteran was seen for multiple medical problems.  The 
examiner indicated that the veteran's abdomen was soft and 
non-tender and that bowel sounds were within normal limits.  
It was noted that the veteran's liver was not palpable.  The 
assessment included hepatitis, unknown etiology.  Another 
December 1997 entry noted that the veteran was seen for 
abnormal liver function tests.  He reported that he felt 
tired with lack of sleep and that his weight was fairly 
steady.  He also stated that he had occasional heartburn.  
The assessment was chronic hepatitis C.  A January 1998 liver 
sonogram indicated an impression of multiple small gallstones 
within the gallbladder with no evidence of gallbladder wall 
thickening.  It was also noted that there was mild, but 
extensive fatty infiltration of the liver although no focal 
hepatic masses were identified.  A January 1998 treatment 
entry reported that the veteran had a history of liver 
disease secondary to hepatitis and an elevated alpha 
ferroprotein as well as an elevated ferritin level.  The 
assessment included abnormal liver function tests.  Another 
January 1998 entry noted that the veteran abdomen was flat 
and soft, that there was evidence of a fatty liver, and that 
there was no evidence of cirrhosis.  

A February 1998 treatment entry noted that the veteran had a 
right lower lobe lesion as well as diagnoses including 
hepatitis C.  As to the gastrointestinal examination, it was 
noted that the veteran denied any nausea, vomiting, 
hematemesis, abdominal pain, dysphagia, melena, or 
hemorrhoids.  He reported that he had a good appetite with 
occasional heartburn and occasional constipation and 
diarrhea, alternating, which he attributed to drinking water 
at a new location.  As to the veteran's abdomen, it was noted 
that bowel sounds were positive and that there was a liver 
border which could be felt about 4 cm to 5 cm below the 
costal margin.  A March 1998 entry indicated that the veteran 
had a history of hepatitis C with elevated alpha-fetoprotein.  
A May 1998 entry related an assessment which included 
hepatitis C.  A September 1998 entry indicated an assessment 
which included hepatitis C, chronic, stable, and a December 
1998 entry noted an impression which included history of 
elevated liver enzymes.  

Private treatment records dated from December 1999 to March 
2000 show treatment for multiple disorders including 
metastatic lung cancer.  

While these claims were pending, the veteran died in May 
2000, of non-small cell lung carcinoma, metastatic.  In June 
2000, the appellant (the veteran's widow) filed a claim for 
accrued benefits based on the veteran's compensation claims 
which were pending when he died.  

At a March 2003 Travel Board hearing, the appellant testified 
as to other claims.  

II.  Analysis

Periodic monetary benefits to which a veteran was entitled at 
the time of death, under existing ratings or decisions, or 
based on evidence in the file at the date of death (i.e., 
accrued benefits), and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement, shall 
upon the death of the veteran be paid to certain survivors 
including his surviving spouse.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  In order for a claimant to be entitled to 
accrued benefits, the veteran must have had a claim pending 
at the time of death.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).

The appellant's eligibility for accrued benefits, if any, 
must be established from evidence in the file or in VA 
custody at the time of the veteran's death.  However, 
"evidence in the file at date of death" may include 
consideration of evidence deemed constructively in file at 
date of death.  Hayes v. Brown, 4 Vet. App. 353, 360 (1993).  
Effective November 27, 2002, 38 C.F.R. § 3.1000 (pertaining 
to accrued benefits claims) was amended to clarify the terms 
"evidence in the file at date of death" and "evidence 
necessary to complete the application".  See 67 Fed.Reg. 
65707-708 (October 28, 2002).  Only the former change is 
relevant to the disposition of the instant appeal, as the 
term was clarified to indicate that "evidence in the file at 
date of death" means evidence in VA's possession on or 
before the date of the beneficiary's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death.  

A.  Service Connection for Pes Planus

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

The service medical records for the veteran's November 1966 
to December 1969 active duty show that in August 1969, he was 
sent for a podiatry evaluation for painful pes planus and the 
need for arch supports.  An August 1969 consultation report 
indicated a provisional diagnosis of painful pes planus.  
However, there is no record that the veteran was ever 
examined and there is no actual diagnosis of pes planus.  On 
a medical history form at the time of the November 1969 
separation examination, the veteran checked that he had foot 
trouble.  The reviewing examiner noted that the veteran had 
tinea pedis.  The objective November 1969 separation 
examination report included a notation that the veteran's 
feet were normal.  A March 1970 VA general medical 
examination report, just a few months after the veteran's 
separation from service, also made no reference to pes 
planus.  

The first actual post-service clinical evidence of pes planus 
was in August 1996, more than twenty-eight years after his 
separation from service.  An August 1996 VA podiatry 
examination report noted that the veteran indicated that he 
had flat feet all of his life.  He stated that he had aches, 
pain, soreness, and tenderness in his feet.  The diagnosis 
was bilateral pes planus.  Subsequent VA and private 
treatment records do not refer to pes planus.  

The weight of the credible evidence demonstrates that pes 
planus was not present during the veteran's period of service 
or for many years later, and that it was not caused by any 
incident of service.  Although there is a provisional 
diagnosis of pes planus in August 1969, there is no actual, 
definitive diagnosis.  By its terms, a "provisional" 
diagnosis is an initial impression only and not a formal 
medical conclusion.  Moreover, the provisional finding cannot 
reasonably be accepted as indicative of a chronic disorder 
when the subsequent service separation examination and March 
1970 VA examination report make no reference to such a 
disorder.  In other words, even accepting the veteran may 
have had some difficulty with his feet during service, the 
preponderance of the contemporaneous medical evidence shows 
such difficulties must have resolved since they were no 
longer present at separation from service or shortly 
thereafter.  Additionally, the evidence as a whole shows no 
continuity of symptomatology for pes planus since service.  
38 C.F.R. § 3.303(b); Mense v. Derwinski, 1 Vet.App. 354 
(1991).  Further, the Board notes that the veteran had stated 
on occasion that he had pes planus his whole life.  There is 
no evidence of any aggravation of any pre-existing pes planus 
during the veteran's period of service.  See 38 C.F.R. 
§ 3.306.  The appellant contends that the veteran's pes 
planus had its onset during the veteran's period of service.  
However, as a layperson, the appellant has no competence to 
give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The Board concludes that pes planus was neither incurred in 
or aggravated by the veteran's period of active service.  As 
the preponderance of the evidence is against the claim for 
service connection for pes planus, for accrued benefits 
purposes, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

B.  Increased Rating for Hepatitis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Recent changes in the rating schedule for evaluating 
hepatitis are not applicable for this claim for accrued 
benefits, since the veteran died in May 2000, and the revised 
regulations are only effective beginning July 2, 2001.  

The old diagnostic criteria provide that a 10 percent rating 
is warranted for where infectious hepatitis is manifested by 
demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent rating requires minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency, but necessitating 
dietary restriction or other therapeutic measures.  38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (2001) (in effect prior to July 
2, 2001).  

The April 1996 VA alimentary appendages examination report 
noted that the veteran was able to tolerate food, and that he 
had no nausea, vomiting, abdominal pain, anorexia, or body 
malaise.  The examiner reported that the veteran had no 
abdominal discomfort, that his abdomen was soft and non-
tender, and that his weight was generally stable.  The 
examiner stated that the veteran's liver was not enlarged and 
that it was non-tender.  The diagnoses included history of 
jaundice and hepatitis B infection in 1969 with residual 
normal liver function tests.  Additionally, an August 1996 VA 
general medical examination report noted that the veteran 
reported that he was feeling all right with no body weakness 
and on jaundice.  The examiner reported that the veteran's 
liver was enlarged and that his abdomen was flat and soft 
with no tenderness.  The diagnoses included history of 
hepatitis B infection.  

Subsequent VA treatment records indicate that the veteran 
continued to receive treatment for liver problems.  A 
December 1997 entry noted that he was seen for abnormal liver 
tests and that he reported that he felt tired with a lack of 
sleep.  It was noted that he reported that his weight was 
fairly steady and that he had occasional heartburn.  The 
assessment was chronic hepatitis C.  A February 1998 entry 
noted that the veteran denied any nausea, vomiting, and 
abdominal pain.  He stated that he did have a good appetite 
with occasional heartburn and occasional constipation and 
diarrhea, alternating.  The examiner noted that there was a 
liver border which could be felt 4 to 5 cm below the costal 
margin.  A May 1998 entry related an assessment which 
included hepatitis C and a September 1998 entry noted an 
assessment which included hepatitis C, chronic, stable.  

The Board finds that under the rating criteria of Diagnostic 
Code 7345, a rating in excess of 10 percent is not warranted 
for the veteran's service-connected hepatitis.  The medical 
records from recent years do not show that the veteran's 
service-connected hepatitis had symptomatology indicative of 
associated fatigue, anxiety and gastrointestinal disturbance 
of lesser degree and frequency, but necessitating dietary 
restriction or other therapeutic measures, as would be 
required for a 30 percent rating under the relevant rating 
criteria.  

As the preponderance of the evidence is against the claim for 
an increased rating for hepatitis, for accrued benefits 
purposes, the benefit-of-the-doubt rule does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.  

III.  Duties to Notify and Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to her claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944, slip 
op. at 9 (U.S. Vet. App. June 24, 2004) (Pelegrini II), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, where, as here, that 
notice was not provided at the time of the initial AOJ 
decision, the appellant has the right to VCAA content 
complying notice and proper subsequent VA process.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
In June 2003, these claims were remanded for, among other 
reasons, the express purpose of providing VCAA notice to the 
appellant.  This was then accomplished via an August 2003 
letter.  The Pelegrini II Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Slip op. at 11.  

The August 2003 letter advised the appellant what information 
and evidence was needed to substantiate these claims.  That 
letter also advised her what information and evidence must be 
submitted by her, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the appellant.  In this way, she was advised of 
the need for her to submit any evidence in her possession 
that pertains to the claims.  She was specifically told that 
it was her responsibility to support the claims with 
appropriate evidence.  Finally the letter advised her what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The Statement of the Case and 
the various Supplemental Statements of the Case (SSOCs) also 
notified the appellant of the information and evidence needed 
to substantiate the claims.

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to these claims.  When 
considering the notification letter and the other documents 
described above, as a whole, the Board finds that she was 
aware that it was ultimately her responsibility to give VA 
any evidence pertaining to the claims.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the appellant in August 2003 
was not given prior to the first AOJ adjudication of the 
claims, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an additional SSOC was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notices.  She was given ample time to respond to each 
letter (the Board notes she did not respond to the August 
2003 VCAA notice letter).  She also attended a hearing before 
the undersigned Acting Veterans Law Judge.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran and/or 
the appellant.  The Board points out that since the claim for 
an increased rating and the claim for service connection are 
for the purpose of accrued benefits, the Board is prohibited 
from considering medical evidence received after the date of 
the veteran's death, other than VA records that were 
constructively of record at the time of death.  See 38 C.F.R. 
§ 3.1000(a); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The 
Board is not aware of a basis for speculating that relevant 
evidence exists that VA has not obtained.  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, the appellant will not 
be prejudiced as a result of the Board proceeding to the 
merits of the claims.  


ORDER

Service connection for pes planus, for accrued benefits 
purposes, is denied.  

An increased rating for hepatitis, for accrued benefits 
purposes, is denied.  


REMAND

The other issue on appeal is entitlement to a clothing 
allowance, for accrued benefits purposes.  Unfortunately, 
despite the amount of time that this matter has been pending, 
the Board has no choice but to again remand this issue for 
the following reason.  The appeal, as to this issue, is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  The VA will notify the appellant if any 
further action is required on her part.  

A Board remand confers upon the appellant the right to 
compliance with the remand orders, and the VA has a duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet.App. 268 (1998).  

This case was previously remanded by the Board in March 2003, 
partly to forward the claims file to the Tampa VA Medical 
facility for a decision on whether the veteran was entitled 
to a clothing allowance during his lifetime.  The facility 
was to be specifically informed of the nature and severity of 
all the disabilities for which the veteran had established 
service connection during his lifetime, and about which they 
were not aware when initially deciding the matter.  

As noted in the March 2003 remand, the decision by the 
personnel at the VA Medical Center in Tampa, Florida, that 
the veteran was not entitled to a clothing allowance during 
his lifetime, apparently was made with the understanding that 
service connection had not been established for cancer or 
loss of use of the leg and arm.  The Board noted that such 
understanding was incorrect as service connection had been 
established for such disabilities during the veteran's 
lifetime in March 2000.  

The Board notes that the RO did forward the claims file to 
the Tampa VA Medical facility for a decision on whether the 
veteran was entitled to a clothing allowance during his 
lifetime.  In December 2003, a prosthetic representative from 
such facility noted that she had reviewed the veteran's 
Application for Annual Clothing Allowance dated on March 17, 
2000 and the Eligibility Determination for Clothing Allowance 
dated on "March 20, 2000".  The prosthetic representative 
stated that the veteran was denied an annual clothing 
allowance based on his records, which did not indicate that 
he was issued a wheelchair based on any service-connected 
disability.  She also indicated that the veteran applied for 
an annual clothing allowance in the same year in which he 
died, and as such, this was not an accrued benefit.  

The Board observes that the prosthetic representative of the 
Tampa VA Medical facility apparently solely based her 
decision on the March 2000 Application for Annual Clothing 
Allowance and the Eligibility Determination for Clothing 
Allowance which was actually dated in April 2002.  There is 
no indication that the representative considered the fact 
that service connection had been established for cancer or 
loss of use of the leg and arm.  The representative 
apparently just restated that reasons for the previous denial 
of the veteran's claim for entitlement to a clothing 
allowance with no consideration of the additional service-
connected disabilities.  

The Board apologizes for the further delay in this case.  
However, in the judgment of the Board, the claim must again 
by remanded for a decision on whether the veteran was 
entitled to a clothing allowance during his lifetime with 
consideration of all his service-connected disabilities.  
Stegall, supra.  

Accordingly, this issues is remanded for the following:  

1.  The claims file should again be 
forwarded to the Tampa VA Medical facility 
for a decision on whether the veteran was 
entitled to a clothing allowance during 
his lifetime.  This facility should be 
specifically informed of the nature and 
severity of all of the disabilities for 
which the veteran had established service 
connection during his lifetime, and about 
which they were not aware when initially 
deciding the matter in April 2002.  The 
decision in this regard should then be 
communicated to the RO.  

2.  Thereafter, the RO should review the 
claim for entitlement to a clothing 
allowance, for accrued benefits purposes.  
If the claim is denied, the appellant 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.  



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



